Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application Ser. No. 16/754,936 filed 04/09/2020; and to information disclosure statement, IDS, filed 04/09/2020; 04/13/2020; 03/10/2021; and 06/15/2021.  This application is a 371 of PCT/KR2019/001592 filed 02/08/2019, and claims foreign priority to KR-2018-0073501 filed 06/26/2018. 
Claims Amendment
The claims of the application are amended and the status of the claims stand as follows:
Currently amended 		1-3, 5, 9-10
Original 			4, 6-8
Claims 1-10 are currently pending in this Application and all the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Korean Patent Application KR10-2018-0073501 filed 06/26/2018. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/09/2020; 04/13/2020; 03/10/2021; and 06/15/2021 have been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. 
Drawings
The drawings filed on 04/09/2020 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugano Shota et al. (JP2015141890; presented in the information disclosure statement filed 04/09/2020; the English language machine translation also filed on 04/09/2020 is used here; hereafter called JP ‘890) in view of Peters et al. (U.S. Patent No. 4,119,772)
Regarding Claim 1 JP ‘890 discloses a battery pack 20 (JP ‘890Fig. 2, paragraph 0001, 0010, 0032), comprising a battery cell group 21 having a plurality of battery cells  30 (JP ‘890 Fig. 2, paragraph 0001, 0010, 0032) considered equivalent to a cell module assembly; and a battery case 50 that houses the battery cell group (JP ‘890Fig. 2,  paragraph 0010, 0032), considered equivalent to a pack case including a case body to receive the cell module assembly; the battery case  50 include a lower case portion 60 and an upper case portion 70 (JP ‘890 Fig. 2, paragraph 0036) equivalent to a case cover coupleable with the case body to package the cell module assembly (JP ‘890 paragraph 0019, 0036, 0039); and a rib 61  protruding from the lower surface of the lower case (JP ‘890 paragraph 0018, 0036), equivalent to a horizontal protruding rib protruding toward the cell module assembly in a direction parallel to a stack direction of cells in the cell module assembly at an inner lower end of the case body. The horizontal protruding rib is a double rib structure including a first rib 61 which contacts the cells and at least one second rib 62 provided on a lateral side of the first rib not contacting the cell and disposed at a more rear position than the first rib to reinforce the first rib (JP ‘890 Fig. 2, paragraph 0036). The first rib 61 is in contact with the battery cells and compressed by them (JP ‘890 Fig. 2) 
JP ‘890 is silent about the second rib 62 provided on a lateral side of the first rib is uncompressible. Peters discloses battery cells assembly not dependent on any particular cell geometry and applicable to both wound cells and prismatic cells (Peters col. 1 lines 20-22), and one embodiment discloses cylindrical cells 45 assembly in solid shrouds 56 of hard rubber or other cheap essentially non-compressible material in which the cells are push fit (Peters Fig. 5, col. 9 lines 46-50); thus, the non-compressible material provide hardness and rigidity and thus provide strength and support to the housing of the cells. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the 62 of JP ‘890 by the disclosure of Peters and made them non-compressible or uncompressible to provide hardness, rigidity, support and strength to the housing of the cells and the first rib, since the second rib reinforce the first rib (JP ‘890 paragraph 0036). According to the MPEP such a modification is the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
  


    PNG
    media_image1.png
    520
    669
    media_image1.png
    Greyscale

 JP ‘890 Fig 2

    PNG
    media_image2.png
    534
    720
    media_image2.png
    Greyscale

Instant Application Fig. 9
Regarding Claim 2 the second rib 62 includes two second ribs, each of the second ribs 62 positioned or provided on opposite lateral sides of the first rib 61 (JP ‘890 Fig. 2, paragraph 0062). 


    PNG
    media_image3.png
    558
    394
    media_image3.png
    Greyscale

JP ‘890 Fig. 2 partially reproduced
Regarding Claim 3 JP ‘890 discloses the two ribs 61, 62 to be attached or bonded to each other and the ribs 61 are reinforced by the reinforcing ribs 62 and shows sufficient strength (JP ‘890 paragraph 0048). Thus, the first rib 61 and the second rib 62 are considered to be an integrally formed structure (JP ‘890 Fig. 2).

    PNG
    media_image4.png
    581
    616
    media_image4.png
    Greyscale

JP ‘890 Fig 2 (partially reproduced)

    PNG
    media_image5.png
    536
    578
    media_image5.png
    Greyscale

Instant Application Fig. 10
Regarding Claim 4 the first rib 61 has a length protruding further toward the cell module assembly than the second rib 62, and a smaller thickness than the second rib 62 (JP ‘890 Fig. 2). 
Regarding Claim 5 and 6 JP ‘890 discloses the first rib 61 extends toward the cells assembly but is silent about the first rib and the second rib include a curved part having a gradual increase in length toward the cell module assembly along a direction in which the cell module assembly is received in the case body, and a straight-line part formed with a uniform length subsequent proximate to the curved part. However, it would be an obvious matter of design choice to form the rib in any shape that would best fit the cell assembly, since such a modification would only involve a mere change in the shape of a component absent persuasive evidence that the particular shape of the rib was significant (See MPEP 2144.04 IV. B.). Thus, unless applicant shows the criticality of the claimed shape of the rib, it is prima-facie
 Regarding Claim 7 the horizontal protruding rib 61, 62 is a tapered structure having a gradual reduction in thickness as it is closer to the cell assembly when an inside of the case body is viewed from an upper surface of the case body, where it is thicker near the case body and thinner near the cells assembly (JP ‘890 Fig. 2).
Regarding Claim 8 JP ‘890 discloses the protruding ribs are formed on one side of the plurality of cells, but is silent about the plurality of horizontal protruding ribs are formed at facing locations to fix two surfaces of the cell module assembly along a direction parallel to the stack direction of cells in the cell module assembly. However, disposing the protruding ribs on both sides of the plurality of battery cells, instead of one side, would have been obvious to a person of ordinary skill in the art since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See MPEP 2144.04 (VI)). 
Regarding Claim 9 the case body 50 and the horizontal protruding rib 61, 62 are connected to each other and integrally formed structure (See JP ‘890 Fig. 2)

    PNG
    media_image6.png
    347
    306
    media_image6.png
    Greyscale

JP ‘890 Fig. 2 (partially reproduced)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugano Shota et al. (JP2015141890; presented in the information disclosure statement filed 04/09/2020; the English language machine translation also filed on 04/09/2020 is used here) in view of Peters et al. (U.S. Patent No. 4,119,772), and further in view of Tsuruta et al. (U.S. PG Publication 2018/0102573) 

The discussion of JP ‘890 and Peters as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim is this section. 
Regarding Claim 10 JP ‘890 discloses the battery pack can be used with power tools (JP ‘890 paragraph 0001) but is silent about a vehicle comprising the battery pack disclosed. Tsuruta discloses an energy storage apparatus, for example, a battery module, used for power source 10 formed of a first outer case 11 and a second outer case 12 and plurality of energy storage devices (Tsuruta paragraph 0046), the first outer case 11 forms a lid body (outer lid) of the outer case 10, and the second outer case 12 which forms a body of the outer case 10 (Tsuruta paragraph 0048). The second outer case 12 is a housing having a bottomed rectangular cylindrical shape in which an opening is formed, and the second outer case 12 accommodates the plurality of energy storage devices 20 (Tsuruta paragraph 0048). The energy storage device 20 is a secondary battery (battery cell) (Tsuruta paragraph 0049). Bottom wall projecting portions 15b which are elongated ribs projecting from an inner surface 15a and extending in the X axis direction (i.e. the stacking direction of the battery cells) are formed on the bottom wall 15 (Tsuruta Fig.4, paragraph 0063), and are brought in contact with the bottom surface 21a of the energy storage 21 and fix the energy storage device together (Tsuruta paragraph 0080). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have also used the battery pack of JP ‘890 in a vehicle as disclosed by Tsuruta (Tsuruta paragraph 0045), since such use constitutes use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722